Citation Nr: 1443265	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  14-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from May 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that denied the above-captioned claims.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In her September 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that she wished to be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  This request was reiterated by the Veteran's representative in a Motion To Remand For Videoconference Hearing received in September 2014.

A review of the Veteran's claims file reveals that the Veteran has never been scheduled for a Board hearing.  As she has a right to a Board hearing, a remand is warranted so that she may be afforded the desired Board video conference hearing. See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the 
Veteran for a video conference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



